                Case 3:20-cr-01170-W Document 77 Filed 09/14/20 PageID.306 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                               (For Offenses Committed On or After November 1, 1987)
OSCAR FRANCISCO ERNESTO VARELA-LOPEZ ( 1)
                                                                       Case Number:        3:20-CR-01170-W

                                                                    LeRoy George Siddell
                                                                    Defendant's Attorney
USM Number                         92974-298
• -
THE DEFENDANT:
~    pleaded guilty to count(s)          One of the Information

D    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                     Count
8: 1324(a)(2XB)(iii) - Bringing in Aliens Without Presentation                                                              1




     The defendant is sentenced as provided in pages 2 through
                                                                     - - -2- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

~    Count(s)       remaining                                 is          dismissed on the motion of the United States.

~    Assessment : $100.00-Waived


~    NTA Assessment*:$ 5000-Waived

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    No fine                    D Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    September 14. 2020
                                                                    Date of Imposition of S



                                                                    HON. THOMASJ.               LAN
                                                                    UNITED STATES DISTRICT JUDGE
             Case 3:20-cr-01170-W Document 77 Filed 09/14/20 PageID.307 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                OSCAR FRANCISCO ERNESTO VARELA-LOPEZ (1)                                  Judgment - Page 2 of 2
CASE NUMBER:              3:20-CR-01170-W




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before noon, Friday,
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                                                         to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     3 :20-CR-0 1170-W
